DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 6 are allowed.  New claims 16 and 20 depend directly or indirectly from claim 6 and recite features present in the non-elected species of Group A2 and Fig. 4.  However, since claims 16 and 20 depend directly or indirectly from allowed claim 6, the species of Group A2 is hereby rejoined with the species of elected Group A1 and is fully examined for patentability under 37 CFR 1.104.  
Because the species of Group A2, which was previously withdrawn from consideration under 37 CFR 1.142, has been rejoined with the elected species of Group A1, the restriction requirement for the species of Group A2, as set forth in the Office action mailed on September 21, 2020, is hereby withdrawn.  However, Species A3, A4, and A5 remain withdrawn from consideration as being directed to a non-elected species.  In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 3 and 8-10 and the 35 U.S.C. 112(d) rejection of claim 8 are withdrawn in view of applicants’ claim amendments.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
It is noted that claim 6 is amended to correct a grammatical error while claims 15 and 18 are amended to conform to applicants’ amendments to claims 3 and 9, respectively.  
The application has been amended as follows: 
Claim 6 (currently amended):  A shielding member, comprising:
a plurality of shielding plates, 
wherein the plurality of shielding plates are arranged without gaps there between in a plan view from a crystal installation part, and

the apparatus for growing single crystals comprising:
a container for crystal growth that includes the source material accommodation part at an inner bottom part, and the crystal installation part that faces the source material accommodation part, and
a heating part that is configured to heat the container for crystal growth, 
in which a single crystal of a source material is grown on a crystal installed in the crystal installation part by subliming the source material from the source material accommodation part, 
wherein surfaces, which are on a side of the crystal installation part, of the plurality of shielding plates are located in the same plane.
Claim 15 (currently amended):  The shielding member according to claim [[6]] 14, wherein the connection part is located at a center of the source material accommodation part in a plan view.  
Claim 18 (currently amended):  The apparatus for growing single crystals according to claim 17, further comprising a connection part that connects [[a]] the plurality of shielding plates and a support part that supports the connection part.  


Allowable Subject Matter
Claims 1-3, 6-7, 9-10, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record also does not teach, disclose, or reasonably suggest a shielding member comprised of a plurality of shielding pates arranged without gaps therebetween in a plan view from a crystal installation part, wherein surfaces, which are on a side of the crystal installation part, of the plurality of shielding plates are located in the same plane as recited in the context of claim 6.  Dependent claims 14-20 are also deemed to be in condition for allowance due to their direct or indirect dependence on claim 6.  
The closest prior art of record includes Japanese Patent Appl. Publ. No. JP 2000-264795 to Oguri, et al. (hereinafter “Oguri”).  In Fig. 1 and ¶¶[0012]-[0020] Oguri teaches an embodiment of a system for crystal growth which includes a container (1) having a raw material (4) at a bottom with a support for a substrate (3) which faces the raw material (4) along with a plurality of shielding plates (5a) which are arranged without a gap therebetween in a plan view.  However, Oguri does not teach, disclose, or reasonably suggest that adjacent surfaces of the shielding plates are inclined with respect to a direction of a vertical line as recited in the context of claim 1 or that a plurality of shielding plates are arranged without gaps therebetween in a plan view with surfaces, .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714